Carl Daily Leasing Corp. v Larochelle (2022 NY Slip Op 07048)





Carl Daily Leasing Corp. v Larochelle


2022 NY Slip Op 07048


Decided on December 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
REINALDO E. RIVERA
LARA J. GENOVESI
JANICE A. TAYLOR, JJ.


2021-04129
 (Index No. 524695/18)

[*1]Carl Daily Leasing Corp., appellant,
vAndre Larochelle, defendant, S & M Caterers, Inc., etc., et al., respondents.


Mark A. Bonilla, Bellmore, NY, for appellant.
Nicoletti Spinner Ryan Gulino Pinter, New York, NY (Matthew G. Corcoran and Elana Schachner of counsel), for respondent S & M Caterers, Inc.
Franklin, Gringer & Cohen, P.C., Garden City, NY (Steven E. Cohen of counsel), for respondent Solutions Event Services, Inc.

DECISION & ORDER
In an action, inter alia, to recover damages for injury to property, the plaintiff appeals from an order of the Supreme Court, Kings County (Lawrence Knipel, J.), dated April 29, 2021. The order granted the motion of the defendant S & M Caterers, Inc., joined by the defendant Solutions Event Services, Inc., pursuant to CPLR 3216 to dismiss the complaint insofar as asserted against each of them.
ORDERED that the appeal is dismissed, without costs or disbursements.
It is the obligation of the appellant to assemble a proper record on appeal, and the record must contain all of the relevant papers that were before the Supreme Court (see CPLR 5526; Lee v Barnett, 134 AD3d 908, 910). Here, the Supreme Court relied upon its review of "a stipulation filed by [Mark Yosef, Esq.]" in deciding the motion that is the subject of this appeal. However, the record compiled by the plaintiff does not contain this document. As the address provided to the court by the plaintiff's counsel in that stipulation was pivotal to the court's determination, the record is inadequate to allow this Court to render an informed decision pertaining to the order appealed from, and the appeal must be dismissed (see 425 E. 26th St. Owners Corp. v Beaton, 128 AD3d 766, 767).
DUFFY, J.P., RIVERA, GENOVESI and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court